United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3175
                         ___________________________

                               Wesley Eugene Brooks

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

  Tom Roy; David Crist; Terry Carlson; Nanette Larson; Bruce Reisner; Douglas
           Panser; James Schaffer; Jane Does 1-10; John Does 1-10

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                          Submitted: November 19, 2013
                             Filed: February 26, 2014
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, MELLOY and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       Wesley Brooks brought suit in the District of Minnesota, alleging that the New
Dimensions chemical-dependency treatment program at the Minnesota Correctional
Facility in Faribault, Minnesota, substantially burdened his ability to exercise his
religious beliefs in violation of the First Amendment. In addition, Brooks alleged
violations of the following laws: 42 U.S.C. § 1983; Section 3 of the Religious Land
Use and Institutionalized Persons Act of 2000, 42 U.S.C. § 2000cc-1; the American
Indian Religious Freedom Act, 42 U.S.C. § 1996; and article I, section 16 of the
Minnesota Constitution. Brooks requested a preliminary injunction to reinstate him
to the New Dimensions program pending resolution of his lawsuit. The district court
denied his request, and Brooks appealed to this court.

       While that appeal was pending, on January, 14, 2014, the district court
dismissed Brooks's underlying case with prejudice, finding that Brooks had failed to
exhaust his available administrative remedies. Brooks v. Roy, No. 12-CV-316, 2014
WL 127024, at *4–6 (D. Minn. Jan. 14, 2014). Because the underlying suit has been
dismissed, this court can no longer grant Brooks the relief he seeks. See Burns v. City
of Apple Valley, 30 F. App'x 670, 670 (8th Cir. 2002) (unpublished) ("[A]n
interlocutory appeal from the denial of preliminary injunctive relief becomes moot
once final judgment is entered."); see also Activision TV, Inc. v. Pinnacle Bancorp,
Inc., No. 8:13-CV-215, 2013 WL 5963142, at *2 (D. Neb. Nov. 7, 2013) ("[A]n
appeal from an order regarding an injunction does not stay other proceedings before
the district court and does not prevent the district court from deciding the litigation on
its merits[.]" (internal citation omitted)). The appeal is now moot. We therefore grant
appellees' motion to dismiss.

      We note that Brooks has filed an appeal of the district court's judgment
dismissing his case. In the event that judgment is reversed, Brooks will be free to
renew his motion for a preliminary injunction.
                       ______________________________




                                           -2-